t c memo united_states tax_court ernest enax petitioner v commissioner of internal revenue respondent docket no 17374-07l filed date ernest enax pro_se laura price for respondent memorandum findings_of_fact and opinion swift judge this matter is before us in this collection case under sec_6330 on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 all section references are to the applicable provisions of the internal_revenue_code findings_of_fact some of the facts have been stipulated and are so found on documents he filed with respondent as hi sec_2001 and individual federal_income_tax returns petitioner reported no income and no tax_liability and petitioner made tax-protester arguments on audit respondent did not treat the above documents relating to and as valid tax returns and on date and date respectively using third-party payor information respondent prepared for petitioner substitute and individual federal_income_tax returns on date respondent mailed to petitioner a notice_of_deficiency for on date respondent mailed to petitioner a notice_of_deficiency for respondent treated the document petitioner filed for as petitioner’s federal_income_tax return and on date respondent mailed to petitioner a notice_of_deficiency for petitioner did not file a petition with this court relating to the above notices of deficiency receipt of which petitioner the first page of respondent’s date notice_of_deficiency to petitioner for incorrectly stated that the tax_year involved was however documents attached to the notice_of_deficiency stated correctly that the notice_of_deficiency related to petitioner’ sec_2001 federal income taxes does not contest and the deficiencies were assessed on date date and date respectively respondent also assessed penalties against petitioner under sec_6702 for and on date respondent mailed to petitioner a notice_of_intent_to_levy in order to collect petitioner’s outstanding federal income taxes for and and outstanding penalties for and respondent also mailed to petitioner a notice explaining petitioner’s right to an appeals_office hearing which hearing petitioner requested on date the collection hearing petitioner requested was held between may and date in connection with petitioner’s collection hearing petitioner mailed to respondent’s appeals_office numerous tax-protester arguments and a partially completed form 433-a collection information statement for wage earners and self-employed individuals in his communications with respondent’s appeals_office petitioner raised only tax-protester arguments as a result respondent’s appeals officer did not hold a face-to-face hearing with petitioner and petitioner’s appeals_office hearing was conducted via correspondence and over the telephone petitioner’s and federal_income_tax returns were not timely filed on date respondent’s appeals_office mailed to petitioner a notice_of_determination sustaining respondent’s proposed levy action opinion petitioner objects to respondent’s motion for summary_judgment solely on the ground that petitioner was entitled to a face-to-face hearing with respondent’s appeals_office we disagree during petitioner’s appeals_office hearing petitioner made only tax-protester arguments and because petitioner received notices of deficiency for the years in issue he was not entitled to contest the underlying tax deficiencies respondent had assessed see sec_6330 petitioner was given the opportunity to contest the sec_6702 penalties for and as stated however petitioner made only tax-protester arguments and petitioner offered no documentation or other credible_evidence to establish that respondent in any way had committed error or abused his discretion in sustaining respondent’s proposed levy action at the time of petitioner’s collection hearing petitioner was not current on his tax obligations for and petitioner has a history of not filing tax returns and of making tax-protester arguments and petitioner has outstanding assessed federal income taxes due for a number of years in addition to those involved in this case respondent acknowledges that respondent is pursuing collection action against petitioner for federal income taxes petitioner owes for years not involved in this case petitioner offers no credible_evidence that respondent is pursuing collection action relating to years before us in this action in violation of the stay of sec_6330 on the evidence before us petitioner is not entitled to a face-to-face hearing see sec_301_6330-1 q a-d8 proced admin regs accordingly we shall grant respondent’s motion for summary_judgment and we sustain respondent’s proposed levy action relating to petitioner’s outstanding and assessed and federal income taxes and and sec_6702 penalties in light of petitioner’s tax-protester arguments made before respondent’s appeals_office and herein we also impose a penalty under sec_6673 on petitioner in the amount of dollar_figure an appropriate order and decision will be issued total outstanding federal income taxes and penalties that have been assessed by respondent against petitioner for all open years apparently are in excess of dollar_figure
